 



Exhibit 10.43
     THIS AMENDMENT (“Amendment”) TO COAL SUPPLY AGREEMENT is entered into as of
February 26, 2008, by and between Patriot Coal Sales LLC, a Delaware limited
liability company (“Patriot”), and COALSALES, LLC, a Delaware limited liability
company (“COALSALES”).
WITNESSETH:
     WHEREAS, Seller and Buyer entered into a Coal Supply Agreement dated as of
October 22, 2007 (“Agreement”) for the sale of coal by Patriot to COALSALES for
delivery to various End Customers of the quality, in the amounts, and upon the
terms and conditions set forth therein; and
     WHEREAS, Seller and Buyer desire to amend the Agreement as set forth
herein,
     NOW THEREFORE, for good and valuable consideration, and intending to be
legally bound, the Parties hereby agree as follows:

  1.   Section 2.10 is hereby amended and restated in its entirety to read as
follows:

      “2.10 Payment Terms; Payment Disputes. All invoices for coal shipped
hereunder shall be submitted by Patriot directly to COALSALES at the billing
address(s) provided by COALSALES (e.g. mail, facsimile and EDI as applicable),
in accordance with the same payment terms governing COALSALES’ submission of
invoices to its End Customer(s). With respect to all coal deliveries made by
Patriot to COALSALES prior to February 1, 2008 (“Initial Settlement Date”) for
which COALSALES has not previously paid Patriot, COALSALES shall pay to Patriot
on the fifth (5th) calendar day following the receipt of the applicable invoice
from Patriot the amount due under each such invoice which shall be deemed full
payment for all coal deliveries under each such invoice, subject to the
quarterly reconciliation adjustment as provided below. With respect to all coal
deliveries made by Patriot after the Initial Settlement Date, and
notwithstanding that COALSALES may not have received full payment from its End
Customer(s), COALSALES shall remit payment to Patriot on the fifth (5th)
calendar day following COALSALES’ receipt of an invoice from Patriot for such
coal deliveries (“Estimated Billings”) prepared in accordance with the terms of
the applicable End Customer Contract.

 



--------------------------------------------------------------------------------



 



      For each calendar quarter commencing with the calendar quarter ended
December 31, 2007, the parties shall reconcile all payables to Patriot from
COALSALES for deliveries during such calendar quarter (“Quarterly Deliveries”),
against all payments receivable by COALSALES from the End Customers for
Quarterly Deliveries. COALSALES shall provide Patriot with documentation from
each End Customer as to the actual amount that COALSALES has received from each
End Customer for Quarterly Deliveries including, but not limited to, adjustments
for coal quality and other pricing adjustments. COALSALES shall compare the
actual amounts received from each End Customer to the Estimated Billings paid by
COALSALES to Patriot during such calendar quarter. If COALSALES owes Patriot an
additional amount for such Quarterly Deliveries, COALSALES shall pay such
additional amount to Patriot within five (5) calendar.days of the completion of
the reconciliation process. If COALSALES has overpaid Patriot for such Quarterly
Deliveries, Patriot shall remit such overpayment to COALSALES within five
(5) calendar days of the completion of the reconciliation process. Interest will
not be due on any payments made as a result of the reconciliation process. The
parties agree to complete the reconciliation process within ninety (90) days
after December 31, 2007 and within sixty (60) days after the end of each
calendar quarter thereafter.         If an End Customer files for bankruptcy or
if an End Customer’s creditworthiness significantly deteriorates (as determined
by COALSALES using reasonable commercial standards), COALSALES shall promptly
send a written notice to Patriot and shall have the obligation to remit payment
to Patriot for deliveries to such End Customer only upon receipt of payment from
such End Customer.         If an End Customer advises COALSALES that it will
refuse to pay the total invoice for coal deliveries for any reason, COALSALES
shall promptly send a written notice to Patriot and shall have the obligation to
remit payment to Patriot for such coal deliveries only upon receipt of payment
from such End Customer.         COALSALES will continue to monitor for Patriot
the creditworthiness of End Customers in accordance with its then current policy
and will make recommendations to Patriot regarding changes in the
creditworthiness of any End Customer. COALSALES shall cooperate fully with
Patriot in these matters.

 



--------------------------------------------------------------------------------



 



      Patriot agrees that in the event of a payment dispute between COALSALES
and End Customer or non-payment by End Customer, it will cooperate fully with
COALSALES and will take all reasonable measures to assist COALSALES in resolving
any issues with End Customer relating to invoices, payment, and collection of
all outstanding amounts due from End Customer.”

  2.   Except as herein modified and amended, all terms and provisions of the
Agreement shall otherwise remain unchanged.     3.   This Amendment may be
executed in one or more counterparts, all of which taken together shall
constitute but one and the same instrument.

     IN WITNESS WHEREOF, the parties have executed and delivered this Amendment
as of the day and year first above written.
COALSALES, LLC

         
By:
  /s/ Walter L. Hawkins    
 
       
Name:
  Walter L. Hawkins, Jr.    
Title:
  SVP & Treasurer    
Date:
  2/26/08    

PATRIOT COAL SALES LLC

         
By:
  /s/ Robert Mead    
 
       
Name:
  Robert Mead    
Title:
  VP & Treasurer    
Date:
  3-05-08    

 